Pettibone, J.,
delivered the opinion of the Court.
This was an action of assumpsit, on an accepted order, by the payee, against the acceptor. It was commenced originally in a Justice’s Court, and judgment there given in-favor of the plaintiff. An appeal was taken to the Circuit Court, where the judgment of the Justice was reversed. A writ of error is brought to reverse the judgment of the Circuit Court. The evidence adduced, on the trial in the Circurt Court, is set out in a bill of exceptions, and is as follows: that the plaintiff gave in evidence, the order on which the suit was brought, which was in the words following : St. Louis, May the 8th, 1822. Mr. Cotrell, sir — Please to let tho hearer, John Griffith, have the balance due me, and oblige yours, M. L. Lindsey. Accepted 8th May. J. M. Cotrell.” The plaintiff then proved, that the said Cotrell, when he accepted the said order, stated to the said Griffith that he was indebted to the said drawer, in the sum of $24; that before the time of the said acceptance, the said sum of money had been attached in Cotrell’s hands, by a creditor of the drawer’s, to which creditor the debt has since been paid by the said Cotrell; and that it was through inadvertance he made the acceptance, and did not inform Griffith of the attachment.
*340No other testimony was given on either side. Whereupon, the Court decided that these facts did not entitle the plaintiff to recover, because the order did not import a debt between the drawer and payee j to which opinion of the Court the plaintiff excepted.
The opinion of the Circuit Court was wrong.. It is not necessary thát an order should state that it was drawn for value received of the drawee. This order is prima facie the property of the drawee.. The defendant, therefore, could not set up the (481) defence against his acceptance, which is relied on, without first showing that the order was drawn without consideration.
The judgment of the Circuit Court must be reversed, with costs, and the cause; remanded for further trial in the Circuit Court..